Case 21-30085-hdh11 Doc 63 Filed 01/25/21                    Entered 01/25/21 11:26:42             Page 1 of 15




    Natalie L. Arbaugh                 David Neier                            Thomas M. Buchanan
    State Bar No. 24033378             (admitted pro hac vice)                (admitted pro hac vice)
    WINSTON & STRAWN                   WINSTON & STRAWN                       WINSTON & STRAWN
    LLP                                LLP                                    LLP
    2121 N. Pearl Street,              200 Park Avenue                        1901 L St., N.W.
    Suite 900                          New York, NY 10166-4193                Washington, DC 20036
    Dallas, TX 75201                   T: (212) 294-6700                      Tel.: (202) 282-5000
    T: (214) 453-6500                  F: (212) 294-4700                      Fax: (202) 282-5100
    F: (214) 453-6400                  dneier@winston.com                     tbuchana@winston.com
    narbaugh@winston.com
    Attorneys for Christopher Cox

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

    In re:                                                     :
                                                               :         Chapter 11
    The National Rifle Association of America, el al.1         :
                                                               :         (Jointly Administered)
                            Debtors.                           :
                                                                         Case No. 21-30085-hdh11

 MOTION OF CHRISTOPHER W. COX (I) TO MODIFY THE AUTOMATIC STAY TO
     ALLOW A TRIAL-READY ARBITRATION TO PROCEED AGAINST THE
 NATIONAL RIFLE ASSOCIATION OF AMERICA, AND (II) FOR RELATED RELIEF

             PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE
             IS REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE
             MOTION MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING
             THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT. ANY
             RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF
             THE UNITED STATES BANKRUPTCY COURT AT EARLE CABELL
             FEDERAL BUILDING, 1100 COMMERCE STREET #1254, DALLAS,
             TEXAS 75242 BEFORE CLOSE OF BUSINESS ON FEBRUARY 8, 2021,
             WHICH IS AT LEAST 14 DAYS FROM THE DATE OF SERVICE
             HEREOF. A COPY SHALL BE SERVED UPON COUNSEL FOR THE
             MOVING PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN
             THE CASE. ANY RESPONSE SHALL INCLUDE A DETAILED AND
             COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
             ADEQUATELY PROTECTED IF THE STAY IS TO BE CONTINUED.




1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 63 Filed 01/25/21             Entered 01/25/21 11:26:42         Page 2 of 15




       Christopher W. Cox (“Cox”), by and through his undersigned counsel, hereby submits this

motion (the “Motion”) for entry of an order, in substantially the form attached hereto (i) to grant

relief from the automatic stay provided by Section 362 of Title 11 of the United States Code, 11

U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), to allow Cox to proceed with an arbitration against

the National Rifle Association of America (the “NRA”) that was scheduled to proceed to trial on

January 18, 2021 (the “Arbitration”), and (ii) to confirm that the automatic stay does not apply to

stay the counterclaims of the NRA against Cox that were also scheduled to proceed to trial that

same day.

                                        INTRODUCTION

       1.      The Court should modify the automatic stay to allow Cox, a former employee of

the NRA, to proceed to liquidate his claims against the NRA in the Arbitration. In addition, the

Court should confirm that the automatic stay does not stay the NRA’s counterclaims in the

Arbitration.

       2.      First, there will be substantial prejudice to Cox if the stay is not modified to allow

the Arbitration to proceed. If the stay is not modified, Cox would be required to recommence a

new proceeding in this Court when the evidentiary hearing was set to commence just one business

day after the Petition Date.




       3.      Second, the NRA would not be prejudiced in any way if the stay is lifted. The NRA

has stated to this Court that it intends to pay all allowed claims in full. Indeed, proceeding with the


                                                  2
Case 21-30085-hdh11 Doc 63 Filed 01/25/21                      Entered 01/25/21 11:26:42               Page 3 of 15




trial in the Arbitration now would benefit the Debtors’ estates by eliminating the uncertainty over

the amount of Cox’s claim,

                                                                                               and thus expediting

the Debtors’ reorganization efforts.

         4.       Third, judicial economy favors modifying the automatic stay. The Arbitration is

trial-ready and was scheduled to commence on January 18, 2021. To have this Court hold hearings

on an                               when there is already an arbitrator that is very familiar with the facts

and issues surrounding the claims is a waste of estate and judicial resources.

         5.       Fourth,



This is particularly true here, where the NRA seems to have only a handful of litigation matters

pending, and there is little reason to centralize pending litigation in this Court.

         6.       Fifth, it is well settled that the automatic stay does not apply to the NRA’s

counterclaims.                                                                                            The Court

should confirm that the automatic stay does not apply to counterclaims of the Debtor.

                                                JURISDICTION

         7.       This Court has jurisdiction over the Motion under 28 U.S.C. §§ 157 and 1334. The

Motion is a core matter within the meaning of 28 U.S.C. § 157(b)(2).

         8.       The NRA and Sea Girt LLC (“Sea Girt” and together with the NRA, the “Debtors”)

assert that venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409, but there are questions with

respect to that assertion.2


2
  The NRA filed its Certification of Formation for Sea Girt on November 24, 2020, just 52 days prior to the filing of
the Debtors’ bankruptcy petitions on January 15, 2021 (the “Petition Date”). See Buchanan Dec. Ex. E. The creditor
matrix for Sea Girt lists just one creditor other than the NRA, and that creditor, Vanessa Shahidi, is an officer of the
NRA working at the NRA’s principal place of business in Fairfax, Virginia. (Sea Girt Dkt. No. 13).
                                                           3
Case 21-30085-hdh11 Doc 63 Filed 01/25/21          Entered 01/25/21 11:26:42      Page 4 of 15




       9.     The statutory grounds for the relief requested herein include Section 362 of the

Bankruptcy Code.

                                       BACKGROUND

       10.    Cox was employed by the NRA for 24 years. He served for 17 years as the executive

director of the NRA’s Institute for Legislative Action, the NRA’s lobbying arm.

       11.




       12.




       13.



       14.



       15.                                   the evidentiary hearing was finally scheduled to

commence on Monday, January 18, 2021.



                                                                         However, the business

day before the hearing was to begin, Friday, January 15, 2021, the NRA filed its bankruptcy




                                               4
Case 21-30085-hdh11 Doc 63 Filed 01/25/21             Entered 01/25/21 11:26:42         Page 5 of 15




petition. Cox was notified of the NRA’s filing at 4:25 p.m. on Friday.




       16.     In connection with its bankruptcy petition, the NRA has stated that it can pay all

allowed claims in full. The NRA’s Executive Vice President, Wayne LaPierre, has stated that

“[t]he NRA is not ‘bankrupt’ or ‘going out of business.’ The NRA is not insolvent. We are as

financially strong as we have been in years.” See Buchanan Dec. Ex. C (emphasis in original).

Rather, the NRA explained that its foray into bankruptcy is part of a plan to “utiliz[e] the protection

of the bankruptcy court” to “restructure the Association as a Texas nonprofit.” See Buchanan Dec.

Ex. D. According to the NRA, the bankruptcy petition was only necessary because New York’s

Attorney General has “weaponized the legal and regulatory powers [she] wield[s] to penalize the

Association and its members for purely political purposes.” Id. The NRA touts that its “plan can

be summed up quite simply: We are DUMPING New York[.]” See Buchanan Dec. Ex. C.

       17.     While the NRA may be “as financially strong as [they] have been in years,”
                                                                                                   ■


                                      RELIEF REQUESTED

       18.     The Court should grant Cox relief from the automatic stay pursuant to Section

362(d)(1) of the Bankruptcy Code to proceed with the Arbitration. In addition, the Court should

confirm that the automatic stay does not stay the NRA’s counterclaims in the Arbitration.

                              BASIS FOR RELIEF REQUESTED

A.     Cause Exists to Lift the Automatic Stay.

       19.     Section 362 of the Bankruptcy Code provides that the court shall grant relief from


                                                  5
Case 21-30085-hdh11 Doc 63 Filed 01/25/21             Entered 01/25/21 11:26:42           Page 6 of 15




the automatic stay, for cause, including lack of adequate protection. See 11 U.S.C. § 362(d)(1).

Cox has the initial burden of establishing a prima facie case that cause exists. See In re Self, 239

B.R. 877, 880 (Bankr. E.D. Tex. 1999). Thereafter, pursuant to Bankruptcy Code Section

362(g)(2), the Debtor bears the burden of proof on all other issues, including the absence of cause

for relief under Section 362(d)(1).

       20.     Although “cause” is not defined in the Bankruptcy Code, courts have interpreted

the concept broadly in order to respond equitably to the specific facts of a case. See, e.g., Mooney

v. Gill, 310 B.R. 543, 546-47 (N.D. Tex. 2002) (“Cause is an intentionally broad and flexible

concept, made so in order to permit the courts to respond in equity to inherently fact-sensitive

situations.”) (quoting In re Sentry Park, Ltd., 87 B.R. 427, 430 (Bankr. W.D. Tex. 1988)); see also

Reitnauer v. Tex. Exotic Feline Found., Inc. (In re Reitnauer), 152 F.3d 341, 343 n.4 (5th Cir.

1998) (cause determined on a case-by-case basis); In re Choice ATM Enterprises, Inc., 2015 WL

1014617, at *4 (Bankr. N.D. Tex. Mar. 4, 2015) (“Even among bankruptcy courts in this circuit,

no single approach prevails.”).

       21.     In this Circuit, cause includes (1) a focus on prejudice to the parties; and

(2) questions of judicial economy. See, e.g., In re Xenon Anesthesia of Texas, PLLC, 510 B.R. 106,

112 (Bankr. S.D. Tex. 2014) (finding that judicial economy alone can provide grounds to lift the

automatic stay); In re S.H. Leggitt Co., 2011 WL 1376772, at *4 (Bankr. W.D. Tex. 2011) (factors

to consider include “the interests of judicial economy, expeditious and economical resolution of

the litigation, comity, jurisdiction, and balancing of the harm between the parties.”).

       22.     Here, all of the factors warrant modification of the automatic stay:

               •       The Arbitration is trial-ready, and Cox will be prejudiced if he is required
                       to re-commence and relitigate his case in another forum,

                                  The NRA filed its bankruptcy petition just one business day prior

                                                  6
Case 21-30085-hdh11 Doc 63 Filed 01/25/21            Entered 01/25/21 11:26:42        Page 7 of 15




                       to when the Arbitration was scheduled to be tried.

               •       The NRA will suffer no prejudice, as it was also prepared to proceed with
                       the Arbitration, and the NRA intends to pay all allowed claims in full.



               •       Judicial economy favors liquidating the claims of Cox and counterclaims of
                       the NRA in the Arbitration, and there will be a waste of estate and judicial
                       resources if the claims that would have been determined in the Arbitration
                       now have to be determined by the Bankruptcy Court, which is unfamiliar
                       with the record and proceedings


B.     The Federal Arbitration Act Favors Modification of the Automatic Stay

       23.




       24.     The FAA provides that written agreements to arbitrate a dispute are “valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) (quoting 9 U.S.C. § 2);

Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019) (“The Federal Arbitration Act requires

courts to enforce covered arbitration agreements according to their terms.”). This well-established

rule reflects “both a ‘liberal federal policy favoring arbitration’ … and the ‘fundamental principle

that arbitration is a matter of contract.’” AT&T Mobility, 563 U.S. at 339 (quoting Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Rent-A-Center, West, Inc. v.

Jackson, 561 U.S. 63, 130 (2010)).


                                                 7
Case 21-30085-hdh11 Doc 63 Filed 01/25/21            Entered 01/25/21 11:26:42         Page 8 of 15




       25.     The FAA established a strong federal policy in favor of arbitrations. See

Shearson/American Exp., Inc. v. McMahon, 482 U.S. 220, 226 (1987). A bankruptcy court may

enforce an arbitration clause of a prepetition agreement absent a showing that “the text, legislative

history, or purpose of the Bankruptcy Code conflicts with the enforcement of an arbitration

clause.” Hays and Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 885 F.2d 1149, 1156-1157

(3d Cir. 1989); see also Henry v. Educ. Fin. Serv. (In re Henry), 944 F.3d 587, 590-91 (5th Cir.

2019) (bankruptcy courts may decline to enforce arbitration clauses when two requirements are

met, (i) the proceeding must adjudicate statutory rights conferred by the Bankruptcy Code and not

the debtor’s prepetition legal or equitable rights, and (ii) if requiring arbitration would conflict

with the purposes of the Bankruptcy Code); In re Gandy, 299 F.3d 489, 495, (5th Cir. 2002)

(bankruptcy court may refuse to enforce an arbitration agreement when the nature of the

proceeding derives exclusively from the Bankruptcy Code and arbitration would conflict with the

purpose of the Code).

       26.

                                                                                        In addition,

requiring arbitration would not conflict with the purposes of the Bankruptcy Code,

                                             the matter is trial-ready, and the Debtor intends to pay

all allowed claims in full. In addition, there are apparently only a handful of litigation matters

involving the NRA, and the NRA does not need to centralize or streamline litigation in this Court.

Accordingly, the stay should be modified to allow the Arbitration to proceed.

C.     The NRA’s Counterclaims Are Not Subject to the Automatic Stay

       27.

                                                                                         See Matter


                                                 8
Case 21-30085-hdh11 Doc 63 Filed 01/25/21             Entered 01/25/21 11:26:42         Page 9 of 15




of U.S. Abatement Corp., 39 F.3d 563, 568 (5th Cir. 1994) (“[C]ounterclaims asserted by a debtor

are not actions ‘against the debtor’ which are subject to the automatic stay.”); Hegedus v.

Nationstar Mortg. LLC., 2020 WL 957464, at *4 (W.D. Va. Feb. 27, 2020) (holding that “claims

or counterclaims brought by a debtor are not barred by the automatic stay”); Leeber Realty LLC v.

Trustco Bank, 2019 WL 498253, at *11 (S.D.N.Y. Feb. 8, 2019), aff’d, 798 F. App’x 682 (2d Cir.

2019) (“Because the automatic stay’s primary purpose is to preserve a bankrupt’s estate for the

benefit of all creditors, courts consistently hold that actions brought by a debtor are not subject to

the automatic stay.”); Tenas-Reynard v. Palermo Taxi Inc., 2016 WL 1276451, at *7 (S.D.N.Y.

Mar. 30, 2016) (“The automatic stay provision of Section 362 by its terms only stays proceedings

against the debtor, and does not address actions brought by the debtor which would inure to the

benefit of the bankruptcy estate. … Accordingly, within one case, actions against a debtor will be

suspended even though closely related claims asserted by the debtor may continue.”) (quotations,

citations, and alterations omitted).

       28.     As a result, the Court should issue an order



-      29.
          that the Arbitration may proceed immediately with respect to the NRA’s counterclaims.

                                             NOTICE

               Notice of this Motion shall be provided to (a) counsel for the Debtors; (b) the

creditors included on the list filed pursuant to Bankruptcy Rule 1007(d); (c) the United States

Trustee; (d) those parties requesting notice pursuant to Local Bankruptcy Rule 2002-1(j); and (e)

all other parties registered to receive ECF notifications in this case. Cox respectfully submits that

such notice is sufficient and that no further notice of this Motion is required.

                                          CONCLUSION

       For the foregoing reasons, Cox respectfully requests entry of an order (i) modifying the


                                                  9
Case 21-30085-hdh11 Doc 63 Filed 01/25/21             Entered 01/25/21 11:26:42       Page 10 of 15




 automatic stay to allow the Arbitration to proceed; (ii) confirming that the automatic stay does not

 stay the NRA’s counterclaims, and (iii) granting such other and further relief as the Court deems

 just and proper.


 Dated: January 25, 2021                           Respectfully submitted,

                                                    WINSTON & STRAWN LLP

                                                    /s/ Natalie L. Arbaugh
                                                    Natalie L. Arbaugh
                                                    State Bar No. 24033378
                                                    2121 N. Pearl Street, Suite 900
                                                    Dallas, TX 75201
                                                    T: (214) 453-6500
                                                    F: (214) 453-6400
                                                    narbaugh@winston.com

                                                    David Neier
                                                    (admitted pro hac vice)
                                                    200 Park Avenue
                                                    New York, NY 10166-4193
                                                    T: (212) 294-6700
                                                    F: (212) 294-4700
                                                    dneier@winston.com

                                                    Thomas M. Buchanan
                                                    (admitted pro hac vice)
                                                    1901 L St., N.W.
                                                    Washington, DC 20036
                                                    Tel.: (202) 282-5000
                                                    Fax: (202) 282-5100
                                                    tbuchana@winston.com

                                                    Attorneys for Christopher Cox




                                                 10
Case 21-30085-hdh11 Doc 63 Filed 01/25/21            Entered 01/25/21 11:26:42        Page 11 of 15




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct redacted copy of the foregoing document and
 accompanying exhibits has been served upon all parties named on the attached Master Service List
 by first-class U.S. Mail, and all parties receiving notice by and through the Court’s CM/ECF
 system. True and correct unredacted copies have been served upon counsel for the Debtor and the
 U.S. Trustee by first-class U.S. Mail, consistent with the relief requested in Mr. Cox’s motion to
 seal, filed contemporaneously herewith. Mr. Cox will serve such additional parties with
 unredacted copies of the foregoing as provided in any further order of the Court.

                                               /s/ David Neier


                              CERTIFICATE OF CONFERENCE

         I hereby certify that on January 22, 2021, counsel for Cox requested to confer with Debtor’s
 counsel concerning the foregoing motion. Debtor’s counsel responded, but was unable to provide
 a final position prior to the filing of this time-sensitive motion.

                                               /s/ David Neier
Case 21-30085-hdh11 Doc 63 Filed 01/25/21         Entered 01/25/21 11:26:42      Page 12 of 15




                          In re: Sea Girt LLC - Case No. 21-30080
              In re: National Rifle Association of America - Case No. 21-30085

                                  MASTER SERVICE LIST

                                   Debtor/Debtor's Counsel


 National Rifle Association of America           Neligan LLP
 11250 Waples Mill Road                          Attn: Patrick J. Neligan
 Fairfax, VA 22030                                       Douglas J. Buncher
                                                         John D. Gaither
                                                 325 N. St. Paul, Suite 3600
                                                 Dallas, TX 75201
                                                 Email: pneligan@neliganlaw.com
                                                         dbuncher@neliganlaw.com
                                                         jgaither@neliganlaw.com
 Sea Girt LLC
 11250 Waples Mall Road
 Fairfax, VA 22030

                                         U.S. Trustee

 Office of the United States Trustee
 Attn: Lisa Young
 Earle Cabell Federal Building
 1100 Commerce Street, Room 976
 Dallas, TX 75242

                                       Secured Creditors

 Atlantic Union Bank
 Attn: Andrew Kalin
 1800 Robert Fulton Drive, Suite 100
 Reston, VA 20191
 Email: andrew. kal in@atl anticun ionbank.com

                               20 Largest Unsecured Creditors

 Ackerman McQueen, Inc.                          Membership Marketing Partners LLC
 1601 Northwest Expressway                       11250 Waples Mill Road, Suite 310
 Oklahoma City, OK 73118-1438                    Fairfax, VA 22030




90324vl
Case 21-30085-hdh11 Doc 63 Filed 01/25/21         Entered 01/25/21 11:26:42       Page 13 of 15




 Gould Paper Corporation                        lnfocision Management Corp.
 Attn: Warren Connor                            325 Springside Drive
 99 Park Avenue, 10th Floor                     Akron, OH 44333
 New York, NY 10016

 Under Wild Skies                               Valtim Incorporated
 201 N. Union Street, Suite 510                 P.O. Box 114
 Alexandria, VA 22314                           Forest, VA 24551

 Quadgraphics                                   Communications Corp of America
 N63W23075 Hwy. 74                              Attn: Judy Reid
 Sussex, WI 53089                               13195 Freedom Way
                                                Boston, VA 22713

 Membership Advisors Public REL                 Salesforce.Com, Inc.
 11250 Waples Mill Road, Suite 310              One Mark St. - The Landmark, Suite 300
 Fairfax, VA 22030                              San Francisco, CA 94105

 Mercury Group                                  Speedway Motorsports, Inc.
 1601 NW Expressway, Suite 1100                 P.O. Box 600
 Oklahoma City, OK 73118                        Concord, NC 28026

 Image Direct Group LLC                         Google
 200 Monroe A venue, Building 4                 1600 Amphitheatre Parkway
 Frederick, MD 21701                            Mountain View, CA 94043-1351

 TMA Direct, Inc.                               United Parcel Services
 12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
 Manassas, VA 20109                             Philadelphia, PA 19170

 Membership Advisors Fund Raising               Stone River Gear, LLC
 11250 Waples Mill Road, Suite 310              P.O. Box67
 Fairfax, VA 22030                              Bethel, CT 06801

 Krueger Associates, Inc.                       CDW Computer Centers, Inc.
 105 Commerce Drive                             P.O. Box 75723
 Aston, PA 19014                                Chicago, IL 60675

                                      Government Agencies


 Internal Revenue Service                       Office of Attorney General (NY)
 P.O. Box 7346                                  Attn: Letitia James
 Philadelphia, PA 19101-7346                    28 Liberty Street
                                                New York, NY 10005




90324vl
Case 21-30085-hdh11 Doc 63 Filed 01/25/21       Entered 01/25/21 11:26:42      Page 14 of 15




 Office of Attorney General (DC)             Office of Attorney General (TX)
 Attn: Karl A. Racine                        Attn: Ken Paxton
 441 Fourth St., N.W., Suite 600-South       P.O. Box 12548
 Washington, DC 20001                        Austin, TX 78711-2548

 Mahmooth A. Faheem
 Pension Benefit Guaranty Corporation
 1200KNW
 Washington, DC 20005-4026
 mahmooth.faheem@pbgc.gov
 efile@pbgc.gov

                                   Notice of Appearance


 Laurie A. Spindler                           G. Michael Gruber
 Linebarger Coggan Blair & Sampson, LLP       Dorsey & Whitney LLP
 2777 N. Stemmons Freeway, Suite 1000         300 Crescent Court, Suite 400
 Dallas, TX 75207                             Dallas, TX 75201
 dallas.bankruptcy@publ icans.com             gruber.mike@dorsey.com

 Brian E. Mason                               H. Joseph Acosta
 Dorsey & Whitney LLP                         Dorsey & Whitney LLP
 300 Crescent Court, Suite 400                300 Crescent Court, Suite 400
 Dallas, TX 75201                             Dallas, TX 75201
 mason.brian@dorsey.com                       acosta. joseph@dorsey.com

 Natalie L. Arbaugh                           Thomas M. Buchanan
 Winston & Strawn LLP                         Matthew Saxon
 2121 N. Pearl Street, Suite 900              Winston & Strawn LLP
 Dallas, TX 75201                             1901 L St., N.W.
 narbaugh@winston.com                         Washington, DC 20036
                                              tbuchana@winston.com
                                              msaxon@winston.com

 David Neier                                  Tara LeDay
 Winston & Strawn LLP                         McCreary, Veselka, Bragg & Allen, P.C.
 200 Park A venue                             P.O. Box 1269
 New York, NY 10166-4193                      Round Rock, TX 78680
 dneier@winston.com                           tleday@mvbalaw.com




90324vl
Case 21-30085-hdh11 Doc 63 Filed 01/25/21     Entered 01/25/21 11:26:42      Page 15 of 15




 Michael I. Baird                           Michael J. Lichtenstein
 Pension Benefit Guaranty Corporation       Shulman Rogers
 1200 K St. NW                              12505 Park Potomac A venue, 6 1h Floor
 Washington, DC 20005-4026                  Potomac, MD 20854
 baird.michael@pbgc.gov                     mjl@shulmanrogers.com
 efile@pbgc.gov

 Arthur A. Greenberg                        Eric S. Chafetz
 G&B LawLLP                                 Lowenstein Sandler LLP
 16000 Ventura Blvd., Suite 1000            1251 Avenue of the Americas
 Encino, CA 91436-2730                      New York, NY 10020
 agreenberg@gblawllp.com                    echafetz@lowenstein.com

 Judith A. Ross
 Ross & Smith, P.C.
 700 North Pearl St., Suite 1610
 Dallas, TX 75201
 judith.ross@judithwross.com




90324vl
